Civil action, tried upon the following issues:
"1. Was the plaintiff injured by the negligence of the defendant, as alleged in the complaint? Answer: `Yes.'
"2. Did the plaintiff, by his own negligence, contribute to his injury, as alleged in the answer? Answer: `No.'
"3. What damage, if any, is the plaintiff entitled to recover of the defendant? Answer: `$2,500.'"
Judgment on the verdict in favor of the plaintiff. Defendant appealed.
Defendant relies entirely upon its motion for judgment as of nonsuit, made first at the close of plaintiff's evidence, and renewed at the close of all the evidence. Viewing the evidence in the light most favorable to the plaintiff, the accepted position on a motion of this kind, we think the trial court was justified in submitting the case to the jury, and that the verdict is amply supported by the evidence.
No benefit would be derived from detailing the testimony of the several witnesses, as the only question before us is whether it is sufficient to carry the case to the jury, and we think it is.
No error.